Case 17-31432-sgj11 Doc 1557 Filed 05/15/19            Entered 05/15/19 14:38:25         Page 1 of 5




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                §
 In re:                                         §   Chapter 11
                                                §
 ADPT DFW Holdings LLC, et al.,                 §   Case No. 17-31432
                                                §
                                 Debtors.       §   Jointly Administered under
                                                §   Case No. 17-31432

                             STIPULATION AND AGREED ORDER
                         RESOLVING CLAIMS OF HENRY SCHEIN, INC.

          This Stipulation (“Stipulation”) and Agreed Order (this “Order”) is entered into between

the Adeptus Litigation Trust (the “Trust”), and claimant Henry Schein, Inc. (“HSI”). The Trust

and HSI shall also be referred to herein as a “Party” and collectively, the “Parties.”




DOCS_SF:100524.3 13046/001
Case 17-31432-sgj11 Doc 1557 Filed 05/15/19             Entered 05/15/19 14:38:25        Page 2 of 5



                                             RECITALS

         WHEREAS, on April 19, 2017, ADPT DFW Holdings LLC and its affiliated entities each

filed a voluntary petition for relief under chapter 11 of title 11 of the United States Code 11 U.S.C.

§§ 101 et seq., as amended, thereby initiating this bankruptcy case.

         WHEREAS, on June 30, 2017, HSI filed seventy-one (71) separate, identical proofs of claim

identified as claim numbers 1738 through and including 1770, and 1774 through 1811 on the claims

register (the “PSA Claims”) on account of goods sold by HSI to the Debtors pursuant to that certain

Primary Supplier Agreement between HSI and the Debtors.

         WHEREAS, on June 30, 2017, HSI also filed six (6) separate, proofs of claim identified as

claim numbers 1717 through and including 1719, and 1771 through and including 1773 on the

claims register (the “Equipment Claims”) on account of equipment sold to the Debtors. Claims 1771,

1772 and 1773 are duplicate claims of 1717, 1718 and 1719.

         WHEREAS, on February 19, 2019, the Court entered a Stipulation and Agreed Order

Between the Reorganized Debtors and Henry Schein, Inc., Resolving the Cure Amounts [Docket No.

1465] (the “Cure Order”), which relates to the PSA Claims.

                                           STIPULATION

     NOW, THEREFORE, IN CONSIDERATION OF THE FOREGOING, THE
PARTIES HEREBY AGREE AND STIPULATE AS FOLLOWS:

         1.       The foregoing recitals are incorporated herein by reference as if set forth in full

herein and are made an express part of this Stipulation;

         2.       This Stipulation and Agreed Order is made expressly contingent upon approval of,

and entry by, the Bankruptcy Court and, should the Stipulation and Agreed Order not be approved

and entered, the Parties will be deemed to have returned to their respective positions immediately




                                                   2
DOCS_SF:100524.3 13046/001
Case 17-31432-sgj11 Doc 1557 Filed 05/15/19              Entered 05/15/19 14:38:25        Page 3 of 5



prior to the execution of this Stipulation without prejudice and with all rights and privileges

reserved;

         3.       The Parties agree that proofs of claim numbers 1738 through and including 1770,

and 1774 through 1811, which are asserted on account of contracts that were assumed under the Cure

Order, are deemed satisfied and waived pursuant to the terms of the Cure Order;

         4.       The Parties further agree that proof of claim numbers of 1717, 1718 and 1719 are

duplicative of Claims 1771, 1772 and 1773 and shall be disallowed in their entirety and expunged;

         5.       The Parties further agree that Claim number 1771 shall be allowed as a general

unsecured claim in the amount of $1,576.95 ;

         6.       The Parties further agree that Claim number 1772 shall be allowed as a general

unsecured claim in the amount of $55,234.40 ;

         7.       The Parties further agree that Claim number 1773 shall be allowed as a general

unsecured claim in the amount of $73,178.11;

         8.       This Stipulation and Agreed Order shall be binding upon, and shall inure to the

benefit of each of, the Parties and each of their respective agents, employees, representatives,

assigns, successors in interest, and attorneys, and shall be binding and effective despite any

conversion of any of these bankruptcy cases to a case under any other chapter of the Bankruptcy

Code;

         9.       HSI represents that it has not transferred any claim (or any portion thereof) that is

the subject of this Stipulation and Agreed Order;

         10.      Each of the Parties shall be responsible for its respective costs and expenses

(including, without limitation, attorneys’ fees, and expenses) incurred by it in negotiating, drafting,




                                                    3
DOCS_SF:100524.3 13046/001
Case 17-31432-sgj11 Doc 1557 Filed 05/15/19            Entered 05/15/19 14:38:25        Page 4 of 5



and executing this Stipulation and Agreed Order and shall not be responsible for the payment of

any such fees or expenses incurred by any other party hereto;

         11.      This Stipulation and Agreed Order constitutes the entire agreement between the

Parties and may not be amended or modified in any manner except by a writing signed by both of

the Parties or their counsel and approved by the Bankruptcy Court;

         12.      Each Party and signatory to this Stipulation and Agreed Order represents and

warrants to each other Party that such Party or signatory has full power, authority, and legal right

and has obtained all approvals and consents necessary to execute, deliver, and perform all actions

required under this Stipulation and Agreed Order and, where applicable, has obtained all authority,

approvals, and consents necessary to act on behalf of another Party to execute, deliver, and perform

all actions required under this Stipulation and Agreed Order;

         13.      The terms and conditions of this Stipulation and Agreed Order are immediately

effective and enforceable upon its entry notwithstanding any applicable stay provided by the

Federal Rules of Bankruptcy Procedure; and

         14.      The Bankruptcy Court shall retain exclusive jurisdiction to hear and finally

determine all disputes arising from or related to this Stipulation and Agreed Order, including the

performance of the Parties’ obligations hereunder and the implementation, interpretation and

enforcement of this Stipulation and Agreed Order. The Parties each consent to the Bankruptcy

Court hearing and finally determining all such disputes. Further, the Parties each agree to waive

trial by jury in an action, proceeding, or counterclaim brought by or on behalf of the Parties hereto

with respect to any such dispute.

         IT IS SO ORDERED.

AGREED:



                                                 4
DOCS_SF:100524.3 13046/001
Case 17-31432-sgj11 Doc 1557 Filed 05/15/19     Entered 05/15/19 14:38:25       Page 5 of 5




 MOSES & SINGER LLP                           PACHULSKI STANG ZIEHL & JONES LLP

 /s/ Jessica K. Bonteque                      /s/ Steven W. Golden
 Alan E. Gamza, Esq.                          Bradford J. Sandler (admitted pro hac vice)
 Jessica K. Bonteque, Esq.                    Shirley S. Cho (admitted pro hac vice)
 The Chrysler Building                        Steven W. Golden (TX Bar No. 24099681)
 405 Lexington Avenue                         Pachulski Stang Ziehl & Jones LLP
 New York, NY 10174-1299                      919 North Market Street, 17th Floor
 Telephone: (212) 554-7800                    Wilmington, DE 19801
 Facsimile: (212) 554-7700                    Telephone: (302) 652-4100
 Email: agamza@mosessinger.com                Facsimile: (302) 652-4400
         jbonteque@mosessinger.com            Email bsandler@pszjlaw.com
                                                      scho@pszjlaw.com
 Counsel for Henry Schein, Inc.                       sgolden@pszjlaw.com

                                              Counsel for the Adeptus Litigation Trust

                                            -and-

                                            William T. Reid, IV (TX Bar No. 00788817)
                                            Eric D. Madden (TX Bar No. 24013079)
                                            Reid Collins & Tsai LLP
                                            1601 Elm St., 42nd Floor
                                            Dallas, Texas 75201
                                            Tel.: (214) 420-8900 / Fax: (214)420-8909
                                            Email: wreid@rctlegal.com
                                                       emadden@rctlegal.com

                                            Counsel for the Adeptus Litigation Trust




                                        5
DOCS_SF:100524.3 13046/001
